Title: Richard Rush to Thomas Jefferson, 3 May 1820
From: Rush, Richard
To: Jefferson, Thomas


					
						Dear sir.
						
							London
							May 3. 1820.
						
					
					Your acceptable favor of June last, reached me safely. The letter which it enclosed for Sir John Philippart, was immediately sent. I beg to say, that whenever you will use my instrumentality towards forwarding your correspondence either with this country or France, opportunities by the route of England being always most frequent, I shall feel honored and gratified.
					The just epitome of the evils of banking, presented in your letter, has become the more striking from intervening events. A heavy portion of evil existed when you wrote; but in comparing your predictions with what has happened since, I find, in a large extent, a melancholy fulfilment. The only effectual remedies would seem to be, an abolition of most of our banks, a retrenchment in our expenses, and a reduction of our commerce to the measure of our wants and surplus productions.
					The distresses of this country are of a nature far more formidable than any that we know, or can know. I am not sure, however, that they are greater than they have been in times past. They seem to be the natural as they have been the constant result of the whole state of things here. There have been tumults and insurrections at all periods in England, from the taxes, or from the hand of government otherwise falling heavily upon the great body of the people.  Looking into Smollet a few days ago, the coincidence struck me as curious, that there should have been a popular commotion in the town of Manchester in 1753 from the high price of provisions, and that the military should have been called in at that day to quell it, as they were, ostensibly for the same cause, last summer. Under an expensive hereditary monarchy, an opulent aristocracy, and where primogeniture exists, a glaring inequality in wealth, forms the key stone that holds every thing together. Hence the many must suffer that enjoyments may be accumulated in the lap of the few. Popular suffrage being but a name, there is no corrective. The machine of government, with its apparatus of influence and coercion, becomes monopolized by the few, and goes on throughout ages grinding the many, with scarcely so much as a perception on the part of the few, of the misery produced. I believe that there are in the British ministry, and surrounding the British throne, individuals of personal virtue and worth who, from the long bias of their minds, sincerely think, that that immense portion of the people who are made to constitute the lower orders in Britain, are created only to minister, by the sweat of their brows, to the comforts of those above them, and that they are not at all aware how fundamentally this delusion strikes at the happiness of the greatest numbers of mankind.
					There is an opinion which formerly, if I do not mistake, had countenance in your eyes, to which I could not then assent, but the wisdom of which I have lived to acknowledge. It is the opinion which would inculcate the policy of abridging rather than increasing our diplomatick connexions with the governments of Europe.
					I came here having never before had experience of any other political usages or institutions, than those of our country. By the time I had lived here six months, an opinion took possession of my mind, that we ought not to have a minister plenipotentiary resident at any one court of Europe. This opinion has been gaining strength with me ever since.
					Am I then for becoming altogether anti-social? or would I, from sullenness or pride, or by conduct that might lay us open to the suspicion of such feelings, separate ourselves from all friendly intercourse with Europe because our form of government is different, thereby perhaps nourishing ill-will towards us to no good purpose?
					Far from it. I would do nothing to provoke such a result. I would cultivate as sedulously as we have done, the good-will of cotemporary nations. But I would do so in ways that, while they could not be objectionable with them, and that would be, as it strikes me, would be more in unison with the spirit of our government in all things else. Our commercial concerns with them, I would go on to manage, as heretofore, by consuls. When business occurred of sufficient magnitude for diplomatick representation and correspondence, I would send out a special mission, instructing it to return home when the business was done. If, at one or two of the foreign courts, experience had shown such correspondence to be of frequent necessity, I would, if need be, station in their capitals a chargé d’affaires; but no higher agent. Such an agent is accredited only to the minister of foreign affairs; whilst all above him come accredited as we know to the sovereign himself. We also know, that even the minister plenipotentiary is not clothed, either by the usages of Europe, or the late ordinances of Vienna, with the full representative character. Whence then his use to us? As an organ of business, the chargé d’affaires commands equal advantages, whilst he is freed from many of those duties of ceremony one just objection to which is, that, from the nature of our system, they cannot be reciprocal.
					On the footing that a minister from the United States is now placed, his salary is totally inadequate to his suitable subsistence. At the courts of the great powers, it would be low at double the present amount. In London, thrice its amount would barely raise him to the level of the rank and associations upon which he is thrown, and would then only be what the British minister receives with us; where too, all things considered, the dollar goes full as far as the pound sterling here, yet I see decisive objections to an augmentation upon such a scale, or to any augmentation. What he now receives transferred to a diplomatick agent of inferior degree, would be sufficient.
					The sending and receiving of stated ambassadors and ministers, answers many mutual objects with the coterminus and congenial monarchies of Europe. Leagues, alliances, checks, the federative principle, with other sympathies of greater or less concern, (may I also add intrigues,) are, among them, constantly at work. We are a people by ourselves; a hemisphere by ourselves. As far as political connexions are at stake, it has been the wish of our wisest citizens that we should remain so. I fear that the present routine of our diplomacy will tend imperceptibly, and beyond any other single cause, to draw us more than we wish into these connexions. There were local and other reasons why the Republicks of Holland and Venice should once have interchanged ambassadors with the crowned heads around them, not applicable to us. Our very distance raises up a barrier. It has fallen to my lot, on the occasion of the death of an illustrious personage in the royal family, to present a letter of condolence from my government to the sovereign of this nation, many months after all the ambassadors and ministers of Europe had performed the same ceremony, and when the badges of mourning had been laid by for those of festivity and joy. How incongruous! Yet, as long as our credentials bring us within the pale of courts, it is proper that we should conform to usage, and omit no marks of reverence that others pay. It seems to me, that the only kind of intercourse we should desire with the governments of the old world, is a convenient and respectful intercourse of business; not of ceremonies, to which there is no counterpart in the genius or practices of our own government.
					But, I owe an apology for obtruding upon you in this manner my private thoughts, and must hasten to recall them. The subject, indeed, is capable of being viewed in other lights; but I should feel it to be an intrusion upon the sanctity of your retirement to say more. To you it is more familiar under all aspects, than it can be to me. You will anticipate what I do not say, and perhaps see the errors, now hidden from me, of as much as I have presumed to bring under your perusal.
					With sentiments of attachment to your fame, and with ardent wishes for the continuance of every personal blessing upon you, I beg to remain, dear sir,
					
						with the highest respect, your faithful and obt. servt—
						
							Richard Rush.—
						
					
				